Title: To Thomas Jefferson from Henry Dearborn, 5 May 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            War Department May 5. 1806
                        
                        A number of vacancies still exist in the Militia of the District of Columbia, and the Brigadier General being
                            desirous of having them fill’d as soon as possible; should you think it advisable you will please to sign the Blank
                            Commissions sent herewith; that they may be filled up, in your absence from the seat of Government
                   I have the honor to be
                            very respectfully, Sir, Your Most Obedt Servant
                        
                            H. Dearborn
                     
                        
                    